Citation Nr: 1424085	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  07-18 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a cardiovascular disorder, to include as secondary to hypertension.  



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1976 to April 1980, with additional service in the United States Air Force Reserve from 1981 to 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) Philadelphia, Pennsylvania.  In that rating decision, the RO denied service connection for right ear hearing loss, hypertension, and hypertensive heart disease.  The RO also granted service connection for an adjustment disorder and assigned a 10 percent evaluation effective from his October 2005 date of claim, and it continued his 30 percent evaluation for spastic colon and gastritis.  

In the Veteran's June 2007 substantive appeal, he requested a videoconference hearing before the Board in connection with his claim.  However, he withdrew this request in a March 2011 statement.  There are no other hearing requests or requests to reschedule of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e).  

The Veteran also revoked his previous power of attorney for representation in a March 2011 statement.  

In a January 2009 rating decision, the RO increased the initial evaluation for the Veteran's adjustment disorder to 30 percent effective from October 3, 2005, and to 50 percent effective from May 1, 2008.  

In May 2011, the Board denied the Veteran's claim for an increased evaluation for an adjustment disorder.  The Board also denied an evaluation in excess of 30 percent for a spastic colon, but awarded a separate compensable evaluation for gastritis.  Therefore, the issues of entitlement to increased evaluations for an adjustment disorder, gastritis, and spastic colon are no longer for appellate consideration.  

The Board also remanded the issues of entitlement to service connection for right ear hearing loss, hypertension, and a cardiovascular disorder in May 2011.  

Subsequently, in an October 2013 rating decision, the RO granted service connection for right ear hearing loss and assigned a noncompensable evaluation, effective from his October 2005 date of claim.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

The issues of entitlement to service connection for hypertension and a cardiovascular disorder have since been returned to the Board for appellate review.  

A review of the Veterans Benefits Management System reveals only records that are either duplicative or irrelevant to the issues on appeal.  A review of the Veteran's Virtual VA claims file does reveal VA medical records dated from May 2006 to September 2013; however, the RO considered these records in the October 2013 supplemental statement of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In November 2011, the Veteran was afforded a VA examination during which he identified treatment through a private cardiologist, Dr. S.H. (initials used to protect privacy).  However, the record does not contain any records from that physician since 2006.   Therefore, remand is necessary to obtain those private treatment records.  

The November 2011 VA examiner reviewed the Veteran's service treatment records and opined that his hypertension did not manifest in service or within one year following service.  However, the examiner did not address the question of whether the Veteran's current diagnosis of hypertension may be related to his elevated blood pressure readings in service, to include whether they were indicative of a pre-hypertensive condition.  In other words, he did not discuss whether a later diagnosis could be related to service, even if it did not actually manifest therein.  

Moreover, the Veteran reported in his October 2005 claim that his hypertension has resulted in his current heart disease.  He also reported in an April 2006 statement that a person with hypertension is six times more likely to develop heart failure than someone who has normal blood pressure.  As the Veteran appears to be claiming that his cardiovascular condition may be secondary to his hypertension, a remand is also necessary to provide him with proper notice as to the elements of secondary service connection and obtain an opinion on the possibility of secondary service connection.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for coronary artery disease.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  Specifically, the letter should notify him of the evidence necessary to substantiate the claim on both a direct and secondary basis.  The letter should also explain how disability ratings and effective dates are determined.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension and cardiovascular disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for treatment records from Dr. S.H. for treatment since 2006.  

The AOJ should also obtain any relevant, outstanding VA medical records, including records from the Butler and Pittsburgh VAMCs for treatment since September 2013.

3.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension and coronary artery disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

In an April 2006 statement, the Veteran has reported severe headaches and palpitations in relation to his hypertension and coronary artery disease.  His February 1980 report of medical history at separation from service similarly reports frequent or severe headaches.  He also had elevated blood pressure readings in service.

With regard to hypertension, the examiner should state whether it is at least as likely as not that the Veteran's hypertension is causally or etiologically related to his military service, to include any symptomatology or elevated blood readings therein.  He or she should specifically address whether the Veteran may have been pre-hypertensive in service or whether his current diagnosis is otherwise related to service, even if the disorder did not manifest in service or within one year thereafter.

In rendering this opinion, the examiner should comment on the in-service blood pressure readings of 130/90 in August 1976 and 140/90 in October 1979, as well as the notation for tachycardia with a Grade II/VI systolic ejection murmur while hospitalized in June 1976 for gastrointestinal symptoms.  The examiner should also comment on the immediate post-service blood pressure reading of 142/90 in May 1981 as listed in his reserve service treatment records, and readings of 138/104 in February 1993 and 144/122 in February 1994 as listed in the private treatment records.  

With regard to coronary artery disease, the examiner should state whether it is at least as likely as not that the Veteran's coronary artery disease is causally or etiologically related to his military service.  The examiner should again review the in-service and post service blood pressure readings as listed above, as well as the in-service notation for tachycardia with a Grade II/VI systolic ejection murmur.  The examiner should also opine whether it is at least as likely as not that the disorder is either caused by or aggravated by the Veteran's hypertension.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



